The judgment of the court Was pronounced by
King, J.
Antoine Gin'eral, by his last will, directed his slave Louis tobo liberated at the age of twenty-one years. Until that age he was left under the care of his executor, David Cousin, with an injunction upon the latter to cause the slave to be taught a trade. Louis lately presented a petition to the District Court representing, that the period for his emancipation had arrived ; that he was entitled to wages for the time that he remained in the service of Cousin, and to damages for ill treatment; and prayed for .the appointment of a curator to take charge of his person and administer his property. An order was granted for the appointment-of a curator, in conformity with this prayer. Cousin subsequently took a rule to show cause why tlje order should not be set aside. The rule was made absolute, and the plaintiff has appealed.
No appointment of a curator was necessary to enable the plaintiff to maintain an action for his liberty. The statu-liher is authorized to appear in court tmaided, for that purpose. The law only contemplates the appointment of a *468curator to the stalu-liber, for the purpose of preserving and administering property given, or devised, *to him, after he has acquired the future right to his ' freedom. C. C. art. 193. It is neither alleged nor shewn that the petitioner has received a donation or bequest, and, we think, that the judge did not ppr in rescinding the order. The question in relatipn to the petitioner’s right either to ^ the damages or wages claimed, although discussed at bar, does not properly .1 arise in the present litigation. It is understood to be at issue in another action i now pending between the parties, and an expression of opinion in relation t.o it, j at this time, would be premature, as we deem i.t unnecessary to the decision of 1 the isolated question presented. Judgment qffinn,ed. jg